Citation Nr: 0739318	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  02-10 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).

The claim for entitlement to service connection for peptic 
ulcer disease is addressed in a separate decision and, in 
accordance with 38 U.S.C.A. § 7107(c), is decided by the 
Veterans Law Judge (VLJ) who conducted the hearing on that 
claim in October 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2002 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Houston, Texas, 
which, in part pertinent to this decision, denied TDIU.

The veteran testified at a Travel Board hearing in March 2003 
before the undersigned Acting VLJ.  A transcript of the 
hearing testimony is associated with the claims file.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in Washington, DC, in September 2003 
for additional development.  The AMC completed the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.


FINDING OF FACT

The veteran is not shown to be unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.


CONCLUSION OF LAW

The requirements are not met for TDIU or referral for extra-
schedular consideration.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.159(b), 
3.321(b), 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  VA 
notified the veteran in April 2004 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the veteran, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
veteran in obtaining identified and available evidence needed 
to substantiate a claim, and as warranted by law, affording 
VA examinations.  VA informed the veteran of the need to 
identify any additional evidence desired or to submit all 
pertinent evidence in his possession and, in October 2006, 
provided adequate notice of how disability ratings and 
effective dates are assigned.  The claim was readjudicated in 
the July 2007 Supplemental Statement of the Case.  The 
veteran was provided the opportunity to present pertinent 
evidence and testimony.  Further attempts to obtain 
additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Governing Laws and Regulations

Total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a service-
connected disability, provided that the person has one 
service-connected disability ratable at 60 percent or more; 
or as a result of two or more service-connected disabilities, 
provided that the person has at least one disability ratable 
at 40 percent or more and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  The existence or degree of non-service connected 
disabilities or previous unemployability status will be 
disregarded where the above-stated percentages are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 4.16.

In any event, it is VA policy that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
the service-connected disability.  38 C.F.R. § 4.16(b); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, 
the Board must evaluate whether there are circumstances in 
the veteran's case, apart from any nonservice-connected 
condition and advancing age, which would justify a TDIU 
rating due solely to the service-connected disability.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).

Analysis

VA records show service connection has been established for 
the following disabilities: general anxiety disorder with 
headaches (30 percent); chondromalacia patella with 
instability of the right knee (10 percent); arthritis of the 
right knee (10 percent); chondromalacia patella with 
instability of the left knee (10 percent); arthritis of the 
left knee (10 percent); bilateral tinnitus (10 percent); and 
bilateral hearing loss (0 percent).  The total combined 
rating for the veteran's service-connected disabilities is 60 
percent.  See 38 C.F.R. § 4.25.

In light of the fact that none of the veteran's service-
connected disabilities are rated 40 percent or more disabling 
and his total combined rating is only 60 percent, he does not 
qualify for scheduler TDIU consideration.  38 C.F.R. 
§ 4.16(a).  Nor are his service-connected disabilities of a 
nature that may be accepted as otherwise qualifying for 
schedular TDIU consideration.  Therefore, the determinative 
matter at issue is whether he is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

The medical evidence of record includes a June 2004 Social 
and Industrial Survey report noting the veteran was 51 years 
of age at that time, was married with three children, and had 
completed 13 years of formal education.  He had earned a 
technical certificate in radiology and was formerly an 
employee at a VA hospital.  He was medically retired due to a 
low back injury he sustained while lifting a patient and had 
been unemployed since his medical retirement.  His low back 
disorder is not an established service-connected disability.  
The evaluating social worker, in essence, noted the question 
of the veteran's employability should be determined by 
current examination.

On VA psychiatric examination in November 2006 the veteran 
told the examiner that he had sweats, headaches, and 
nervousness due to his anxiety.  It was noted he stated he 
had declined an invitation to work the week prior to the 
examination because he knew he could not do it while taking 
his medication.  He also told the examiner there was no 
telling when episodes of nervousness would occur.  He 
described his mood as sometimes not wanting to be around 
people.  The examiner noted that he was not currently on any 
medication and that a November 2004 neuropsychological 
assessment had indicated a diffuse cognitive impairment that 
affected his concentration and immediate memory.  It was 
noted the cause for this disorder was unknown.

The examiner also noted that when asked the veteran stated he 
was unable to work because of his headaches, forgetfulness, 
and bad back.  Mental status examination revealed the veteran 
was alert and oriented.  Speech was fluent and normal in rate 
and volume, and his mood was euthymic with a calm effect.  
Thought processes were coherent and goal directed, and 
thought content revealed no unusual preoccupation or evidence 
for suicide or psychosis.  The veteran's psychomotor 
movements were within normal limits.  Attention and 
concentration were somewhat decreased, and there were mild 
memory deficits noted.  Diagnosis remained generalized 
anxiety disorder, and the examiner noted the veteran's 
reported symptoms of anxiety were mild and intermittent.  A 
Global Assessment of Functioning (GAF) score of 65 was 
provided.

The examiner opined that the veteran's anxiety disorder did 
not affect his ability to maintain gainful employment.  He 
noted that the veteran himself did not include anxiety when 
he was asked why he could not work and that the veteran had 
worked for many years after being diagnosed with anxiety.  
The psychologist deferred to the neuropsychological examiner 
as to the impact of the veteran's memory problems on his 
employability.

A November 2006 neurological disorders examination report 
noted the veteran told the examiner that his back pain was 
the major cause of his inability to work.  The examiner noted 
the veteran clearly was performing below his pre-morbid level 
of ability, but that the reasons for it were unclear.  In a 
June 2007 addendum the examiner noted testing indicated 
worsened executive function and speed of processing, but did 
not identify a clear alternative such as depression mimicking 
dementia.  It was noted that the present disorder would be 
expected to reduce the veteran's reliability and productivity 
at work, but that in the absence of evidence linking a 
cognitive impairment to a service-connected acquired mental 
disorder or other evidence of in-service head trauma it was 
difficult to relate the veteran's cognitive impairment to 
military service.  Three factors were reported as relevant 
including that the veteran himself stated that it was his 
back that caused him to stop working, that his headaches 
appeared to produce only modest impact, and it could only be 
speculated that the veteran's cognitive impairment was 
related to his active service.  The examiner stated the 
effect of the veteran's service-connected neurologic 
disabilities on employment appeared to be modest.

A November 2006 knee examination report noted the left knee 
appeared normal, with no tenderness or swelling around the 
patella or the medial or lateral aspect of the joint.  There 
was no Baker's cyst or tenderness in the posterior aspect of 
the joint  Range of motion (ROM) was 0 to 140 degrees, with 
no pain.  Repetitive flexion and extension produced no 
indication of pain, weakness, or fatigue.  Lateral and medial 
stress showed no laxity or the lateral or medial ligaments.  
Drawer sign and McMurray's were negative.  The examiner found 
the veteran's knees did not interfere with his activities of 
daily living and found he was capable of sustaining 
employment with his current level of knee impairment.

A November 2006 audiology examination included diagnoses of 
mild to moderately severe bilateral high-frequency 
sensorineural hearing loss.  The examiner noted the veteran 
had adequate hearing for daily communication and that his 
hearing loss should not preclude him from gaining employment.

Based upon the evidence of record, the Board finds the 
veteran is not shown to be unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  The medical evidence obtained in 
this case is persuasive that he is not unemployable by reason 
of his service-connected disabilities.  Although the RO did 
not formally adjudicate the veteran's September 2003 request 
for an increased rating for his service-connected anxiety 
disorder, the veteran was provided a VA examination in 
November 2006 which specifically found that his anxiety 
disorder did not affect his ability to maintain gainful 
employment.  The evidence also shows the veteran was 
medically retired from his most recent employment as a result 
of a nonservice-connected low back disorder and that he had 
not worked since then.  Although there is evidence indicating 
a cognitive impairment may also affect his ability to obtain 
or retain employment, this is not an established service-
connected disability nor has the veteran submitted a claim 
for this disorder.  Therefore, the veteran is not 
unemployable as a result of a service-connected disability 
and referral for extra-schedular consideration is not 
warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  In this case, the Board finds 
the preponderance of the evidence is against the veteran's 
claim.




ORDER

Entitlement to TDIU is denied.




____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


